                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                            ______________________

APRIL MARIE CUNIC-GOODMAN,          )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )          Case No. 1:17-cv-382
                                    )
COMMISSIONER OF                     )          Honorable Phillip J. Green
SOCIAL SECURITY,                    )
                                    )
                  Defendant.        )
____________________________________)

                    MEMORANDUM OPINION AND ORDER

      This was a social security action brought under 42 U.S.C. §§ 405(g),

§ 1383(c)(3), seeking review of a final decision of the Commissioner of Social Security,

denying plaintiff’s claims for disability insurance benefits (DIB) and supplemental

security income (SSI) benefits. On October 19, 2017, the Court entered a judgment

vacating the Commissioner’s decision and remanding the case for further

administrative proceedings under sentence four of 42 U.S.C. § 405(g). (ECF No. 18).

      The matter is now before the Court on plaintiff’s motion for attorney’s fees

under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. (ECF No. 20).

Defendant opposes the motion. (ECF No. 21). Plaintiff replied. (ECF No. 22). For

the reasons set forth herein, plaintiff’s motion will be granted in part and denied in

part, and a judgment will be entered in plaintiff=s favor in the amount of $5,771.50.
                                      Discussion

      The EAJA provides in relevant part:

      Except as otherwise specifically provided by statute, a court shall award to a
      prevailing party other than the United States fees and other expenses . . .
      incurred by that party in any civil action . . ., including proceedings for judicial
      review of agency action, brought by or against the United States . . ., unless
      the court finds that the position of the United States was substantially justified
      or that special circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A); see Astrue v. Ratliff, 560 U.S. 586, 591-93 (2010). A district

court’s decision granting or denying a motion for attorney=s fees under the EAJA is

reviewed on appeal under a deferential “abuse of discretion” standard. DeLong v.

Commissioner, 748 F.3d 723, 725 (6th Cir. 2014).

      The Sixth Circuit has identified three conditions that must be met to recover

attorney=s fees under the EAJA: (1) the claimant must be a prevailing party; (2) the

government’s position must be without substantial justification; and (3) there are no

special circumstances that would warrant a denial of fees.              See DeLong v.

Commissioner, 748 F.3d at 725.

      Plaintiff is a prevailing party under this Court’s judgment remanding this

matter to the Commissioner. See Shalala v. Schaefer, 509 U.S. 292, 298 (1993); 28

U.S.C. § 2412(d)(2)(H). Plaintiff is a financially eligible person under the EAJA. See

28 U.S.C. § 2412(d)(2)(B).

      1.     Substantial Justification

      Defendant opposes an EAJA award, asserting that the government’s position

was substantially justified. (ECF No. 21, PageID.751-55). Defendant has the burden

of demonstrating that the government’s position was substantially justified. See
                                           -2-
Scarborough v. Principi, 541 U.S. 401, 414 (2004). The government’s position is

substantially justified if it is “justified in substance or in the main — that is, justified

to a degree that could satisfy a reasonable person.” Pierce v. Underwood, 487 U.S.

552, 565 (1988). Defendant has not carried her burden.

       Plaintiff is not entitled to EAJA attorney’s fees simply because she obtained a

decision from this Court reversing the Commissioner’s decision and remanding the

matter for further administrative proceedings under sentence four of 42 U.S.C.

§ 405(g). See DeLong, 748 F.3d at 726; Ratliff v. Commissioner, 465 F. App’x 459, 460

(6th Cir. 2012) (“The Commissioner’s position may be substantially justified even if

it is rejected by the district court.”); Couch v. Secretary of Health & Human Servs.,

749 F.2d 359, 360 (6th Cir. 1984) (“The fact that this court finds a decision of the

Secretary not supported by substantial evidence is not equivalent to a finding that

the position of the United States was not substantially justified.”); Saal v.

Commissioner, No. 1:08-cv-347, 2010 WL 2757554, at * 2 (W.D. Mich. June 24, 2010)

(“The ALJ’s failure to meet the articulation requirements in a decision ‘in no way

necessitates a finding [that the Commissioner’s] position was not substantially

justified.’ ”) (quoting Stein v. Sullivan, 966 F.2d 317, 320 (7th Cir. 1992)).

       Plaintiff asked the Court to overturn the Commissioner’s decision on the

following grounds:

       1. The ALJ erred by failing to find that fibromyalgia was a medically
       determinable impairment.

       2. The ALJ’s RFC determination is the product of legal error and is not
       supported by substantial evidence.


                                            -3-
(ECF No. 11, PageID.657). The Court found that the first issue was “a close call,” but

the Court did not need to base its decision on that issue. (ECF No. 19, PageID.709).

      This case turned on the second issue. Physician’s Assistant Erin Grabowski

completed a medical source statement. (ECF No. 8-7, PageID.444-45). She opined

that plaintiff needed to take unscheduled breaks of fifteen minutes hourly. She would

likely be absent from work once or twice a month. Her symptoms would often be

severe enough to interfere with the attention and concentration necessary to perform

simple work-related tasks. She was unable to perform the physical requirements of

working an eight-hour day, five days per week on a sustained basis. Plaintiff could

not lift more than ten pounds. She could walk four city blocks without rest or

significant pain. She could sit, stand, and walk for sixty minutes at a time. She could

sit for six hours in an eight-hour workday and could stand and walk for two hours in

an eight-hour workday. She needed a job permitting shifting from sitting, standing,

or walking at will. (Id.).

      The ALJ’s opinion repeatedly emphasized the weight that she was giving Ms.

Grabowski’s opinion:

      Most of the limitations described in Ms. Grabowski’s opinion are
      generally consistent with the record as a whole. I do not, however, find
      sufficient evidence in the record to support Ms. Grabowski’s statement
      that the claimant’s unable to sustain a 40-hour work week. Thus, I give
      significant but not controlling weight to Ms. Grabowski’s opinion.
                                         ***
      Of the treating providers’ opinions, Ms. Grabowski’s opinion is more
      consistent with the record as a whole than Dr. Whitaker’s opinion. I
      give much more weight to Ms. Grabowski’s opinion and relied on it
      heavily in formulating the residual function capacity. As noted above,
      however, I did not give Ms. Grabowski’s opinion controlling weight

                                          -4-
      because I do not adopt Ms. Grabowski’s finding that the claimant cannot
      sustain full-time work.

(Op., 7-8, ECF No. 8-2, PageID.56-57).     The Court found that the above-quoted

statements could not be dismissed as a mere inadvertent “slip of the tongue” error

because they appeared on “two separate pages [in] two separate provisions.” (ECF

No. 19, PageID.711). Further, it was “quite clear” that the only restriction that the

ALJ indicated she was rejecting was plaintiff’s inability to sustain a 40-hour work

week. (Id. at PageID.712-713).

      The Court vacated the ALJ’s decision and remanded the case for further

administrative proceedings under sentence four of 42 U.S.C. § 405(g) because when

the ALJ emphasized that she was placing “heavy” reliance on Ms. Grabowski’s

opinion in making her RFC finding, she was required to explain why she did not adopt

the other functional limitations. The Court found that the error was not harmless.

It was undisputed that, if the ALJ had adopted the restrictions that Ms. Grabowski

indicated regarding sitting, standing, and walking, “the RFC would have been one for

[the] sedentary work exertional level and not light work.” (ECF No. 19, PageID.713-

14). There was nothing in the ALJ’s opinion that “offer[ed] any sort of explanation []

how the [ALJ] ended up where she did.”         (Id. at PageID.714).   The lack of an

explanation precluded meaningful appellate review. (Id.).

      Defendant concedes that “the ALJ made some confusing – and even

contradictory statements explaining the basis for her RFC assessment.” (ECF No.

21, PageID.754).   Defendant attempts to carry the burden of showing that the



                                         -5-
government’s position was substantially justified by characterizing the ALJ’s error

as a mere “articulation error” (Id. at PageID.753-55). The Court is not persuaded.

       Defendant repeatedly invokes the Sixth Circuit’s DeLong decision, but she

overlooks the fact that the Court of Appeals never referred to “articulation” anywhere

in its opinion. Further, this case is not like DeLong, where the “sole” basis for remand

was a violation of the plaintiff’s procedural right to “good reasons” for the weight the

ALJ gave to the opinions of treating physicians. 748 F.3d at 726-27. Defendant has

not shown that this case presented an issue like determining what constitutes

sufficiently good reasons, where the “lines of demarcation” were not clear. Id. at 728.

The Sixth Circuit noted that a district court’s finding on the issue of substantial

justification “carries considerable weight on appeal.” Id. at 726. The Court of Appeals

left no doubt that the touchstone of the district court’s analysis must be whether the

defendant discharged her burden on substantial justification “by demonstrating that

the position had a ‘reasonable basis in both law and fact.’ ” Id. at 726 (citing Pierce,

487 U.S. at 565); see also McCoy v. Commissioner, No. 3:15-cv-2308, 2017 WL

3524710, at *2 (N.D. Ohio Aug. 16, 2017) (“While distinctions have been drawn

between remands for ‘mere articulation errors’ and remands where the district court

determines that the evidence does not support the ALJ’s decision, the relevant

inquiry remains whether the Commissioner’s position had a reasonable basis in law

and fact.”).

       On this record, the defendant’s position was not substantially justified because

it did not have a reasonable basis in law and fact. See DeLong, 748 F.3d at 726-27.

                                          -6-
Defendant’s attempt to salvage the ALJ’s opinion by claiming harmless error based

on a state agency medical consultant’s opinion (ECF No. 12, PageID.686; ECF No. 21,

PageID.754) does not constitute substantial justification. Focusing on the ALJ’s

statement that she was giving “great weight” to Dr. Abbasi’s opinion (Op., 8, ECF No.

8-2, PageID.57) – one paragraph after she stated that she was relying heavily on Ms.

Grabowski’s opinion (Id.) – only serves to reinforce that the ALJ’s opinion made it

impossible to determine the foundation of her RFC finding.

      Accordingly, plaintiff is entitled to an award of attorney=s fees under the EAJA.

       2.    Hours Claimed

      “Once a court makes a threshold determination that a party is eligible for

EAJA fees, it looks to the lodestar amount as a starting point for calculating a

reasonable fee award.” Minor v. Commissioner, 826 F.3d 878, 881(6th Cir. 2016). The

United States Court of Appeals for the Sixth Circuit has cautioned lower courts

against Arubber stamping@ EAJA fee applications. See Begley v. Secretary of Health

& Human Servs., 966 F.2d 196, 200 (6th Cir. 1992).

      The EAJA requires Aan itemized statement from [the] attorney . . . representing

or appearing in behalf of the party stating the actual time expended and the rate at

which fees and other expenses were computed.@ 28 U.S.C. § 2412(d)(1)(B). Plaintiff

seeks compensation for 43.9 hours of attorney time and 7.5 hours in paralegal time.

(ECF No. 20-1, PageID.721).

      Generally, a reasonable expenditure of time for representation of a party

seeking judicial review of the Commissioner=s final administrative decision denying

                                         -7-
claims for DIB and SSI benefits is in the range of fifteen to thirty hours. See Flamboe

v. Commissioner, No. 1:12-cv-606, 2013 WL 1914546, at *2 (W.D. Mich. May 8, 2013);

see also Fredericks v. Commissioner, No. 1:12-cv-1234, 2014 WL 4057794, at *2 (W.D.

Mich. Aug. 14, 2014); Nichols v. Commissioner, No. 1:09-cv-1091, 2012 WL 1189764,

at *2 (W.D. Mich. Mar. 19, 2012) (collecting cases). AUnlike other types of civil cases

in which the amount of discovery alone often creates wide variability in litigation

hours, the vast majority of social security appeals conform to a relatively narrow

range of hours because they involve a largely settled area of law, require no discovery,

and follow a precise briefing schedule[.]@ Flamboe, 2013 WL 1914546, at *2 (citation

and quotation omitted).

      The 43.9 hours of attorney time and 7.5 hours of paralegal time claimed in this

case is excessive.   (ECF No. 20-7, PageID.739-41). The two issues plaintiff raised

were neither novel nor complex.      The administrative record on appeal was not

unusually lengthy. The briefs were typical for this type of case, and the attention to

detail was somewhat less than expected, particularly in a case where so many hours

are claimed. The Court finds that a thirty percent reduction in all hours claimed is

warranted. See, e.g., Flamboe v. Commissioner, 1:14-cv-1235, 2016 WL 393567, at *2

(W.D. Mich. Jan. 11, 2016). The Court finds that 30.73 hours in attorney time and

5.25 hours in paralegal time is reasonable for the work performed in this case.

      3.     Hourly Rate

      Plaintiff seeks to recover attorney’s fees at a rate of $188.82 per hour. (ECF

No. 20-1, PageID.720). The EAJA specifies that “attorney=s fees shall not be awarded

                                          -8-
in excess of $125 per hour unless the court determines that an increase in the cost of

living or a special factor, such as the limited availability of qualified attorneys for the

proceedings involved, justifies a higher fee.”      28 U.S.C. ' 2412(d)(2)(A).     Recent

decisions of this Court have found that a rate of $175 per hour for attorneys satisfies

these statutory considerations. See Smith ex rel. S.K.W. v. Commissioner, No. 1:16-

cv-1175, 2018 WL 5781226, at *2 (W.D. Mich. Oct. 15, 2018); Kochaney v.

Commissioner, No. 1:17-cv-851, 2018 WL 4700568, at *2 (W.D. Mich. Oct. 1, 2018);

Lyman v. Commissioner, No. 1:16-cv-124, 2017 WL 6806692, at *1 (W.D. Mich.

Dec. 20, 2017). These cases support a $175.00 hourly rate under the EAJA, but not

plaintiff’s request for a rate of $188.82 per hour. See Smith ex rel. S.K.W., 2018 WL

5781226, at *2 (“[T]he Court finds unreasonable counsel’s requested hourly rate of

$195 and instead finds more appropriate the increased hourly rate of $175 the Court

has recently approved.”); see also Flamboe, 2016 WL 393567, at *3 (rejecting an

argument that “attorneys are generally not willing to accept representation of

claimants in federal court at an hourly rate of anything less than $185.18”).

      Multiplying the 30.73 hours reasonably expended by counsel by the $175 rate

results in $5,377.75. The Court finds that plaintiff is entitled to recover this amount

in attorney’s fees under the EAJA.

      This Court has found that “a reasonable rate for the paralegal services

performed is $75 per hour.”       Miller v. Commissioner, No.1:16-cv-120, 2017 WL

2903371, at *4 (W.D. Mich. July 7, 2017). Plaintiff’s request for paralegal fess at a

rate of $80 per hour exceeds a reasonable rate. Multiplying the 5.25 hours reasonably

                                            -9-
expended by paralegals by the requested rate of $75 per hour rate results in a $393.75

total. The lodestar grand total is $5,771.50. I find that plaintiff is entitled to recover

this amount in fees under the EAJA.

         4.    Judgment

         The EAJA provides in pertinent part that the Court shall award fees “to a

prevailing party.” 28 U.S.C. ' 2412(d)(1)(A). Thus, any judgment entered for EAJA

attorney’s fees must be entered in plaintiff=s favor. See Astrue v. Ratliff, 560 U.S. at

591-93; see also Kerr ex rel. Kerr v. Commissioner, 874 F.3d 926, 935 (2017) (“It is

clear after Ratliff that attorney fees ordered under EAJA are to be paid to the

prevailing party.”). “The EAJA does not legally obligate the Government to pay a

prevailing litigant’s attorney, and the litigant=s obligation to pay [his] attorney is

controlled not by the EAJA but by contract and the law governing that contract.”

Astrue v. Ratliff, 560 U.S. at 599 (Sotomayor, J. concurring). “Plaintiff’s contractual

obligations to h[er] attorney are not part of this case.” Flamboe, 2013 WL 1914546,

at *3.

         Further, the assignment attached to plaintiff’s motion (ECF No. 20-9,

PageID.743) predates any judgment awarding EAJA attorney’s fees.               The Anti-

Assignment Act applies, and it “provides that ‘a transfer or assignment of any part of

a claim against the United States Government or of an interest in the claim ... may

be made only after a claim is allowed, the amount of the claim is decided, and a

warrant for payment of the claim has been issued.’ ” Kerr ex rel. Kerr, 874 F.3d at

934 (quoting 31 U.S.C. § 3727(a)(1), (b)). “[A]lthough [a plaintiff has] the right to

                                          -10-
assign her EAJA fee award to her lawyer, the award itself [is] payable to [the plaintiff]

and the Commissioner ha[s] discretion either to honor or not to honor the

assignment.” Id.

                                       ORDER

      For the reasons set forth herein, plaintiff’s motion for attorney’s fees under

the EAJA (ECF No. 20) is GRANTED in part and DENIED in part. A judgment

will enter in the plaintiff’s favor in the amount of $5,771.50.

      IT IS SO ORDERED.


Dated: February 26, 2019                         /s/ Phillip J. Green
                                                 PHILLIP J. GREEN
                                                 United States Magistrate Judge




                                          -11-
